                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,                      )
                                                   )
                Plaintiff,                         )
                                                   )
                                                   )
         vs.                                       )   Case No. CR-18-156-D
                                                   )
    GERMAINE COULTER, SR.,                         )
         a/k/a “Slim,” and                         )
    ELIZABETH ANDRADE,                             )
         a/k/a “Beth,”                             )
         a/k/a “Porsche,”                          )
         a/k/a “Bobbi Monroe,”                     )
         a/k/a “Tiffany,”                          )
                                                   )
                Defendants.                        )

                                          O R D E R1

        Before the Court is Guardian Ad Litem, LeAnne Burnett’s, Motion for Attorney’s

Fees [Doc. No. 247]. In the Motion the guardian ad litem requests compensation for

attorney’s fees in the amount of $16,433.20. The guardian ad litem was appointed pursuant

to 18 U.S.C. §3509(h)(1). See Order [Doc. No. 57].

        18 U.S.C. § 3509(h)(1) states that “[t]he court may appoint, and provide reasonable

compensation and payment of expenses for, a guardian ad litem for a child who was a

victim of . . . a crime involving abuse or exploitation to protect the best interests of the

child.” Despite the fact that Congress amended § 3509(h)(1) on July 27, 2006, to expressly



1
 The Motion was filed under seal. This Order contains no sensitive information that would
require it to be filed under seal. In the interest of justice, it is therefore filed as a matter of
public record.
authorize the courts to compensate guardians ad litem in cases of child sexual abuse, see

Adam Walsh Child Protection and Safety Act of 2006, P.L. 109–248, Title V, § 507 (2006),

there was no source of dedicated funding to pay for such appointments. United States v.

Lewis, 791 F. Supp. 2d 81, 94 (D.D.C. 2011).

       The relevant appointment Order does not specify the hourly billing rate nor the

method the Court would use to “provide reasonable compensation and payment of

expenses.” 18 U.S.C. § 3509(h)(1). The fee request, however, uses the Guide to Judiciary

Policy, Chapter 2 § 230.16(A) to calculate the total compensation amounts, using the

hourly rates under the Criminal Justice Act (“CJA”). In addition to hourly rates, the Guide

to Judiciary Policy provides that for work completed prior to January 1, 2020, where the

subject case involved a felony charge, the attorney case compensation maximum was

$10,900.00. Guide to Judiciary Policy, Chapter 2 § 230.23.30. The cap applicable to

felonies has been raised to $11,800.00 for work completed after January 1, 2020. Id.

      Although the CJA does not directly apply to compensation requests of guardians ad

litem appointed pursuant to 18 U.S.C. § 3509(h)(1), it does provide meaningful analogous

guidance that should be considered by the Court in determining the “reasonable

compensation” contemplated in the appointment Order. Cf. United States v. Doe, 230 F.

Supp. 2d 662, 664 (D. Md. 2002) (using the CJA rate to determine appropriate

compensation for guardians ad litem appointed pursuant to a different statute and not

directly entitled to compensation). Future guardians ad litem appointed by the undersigned

pursuant to 18 U.S.C. § 3509(h)(1) are hereby put on notice that just as the hourly rates



                                            2
under the CJA provide meaningful guidance, so do the maximum case compensation

amounts.

       Here, the guardian ad litem’s fee request significantly exceeds the CJA maximum

case compensation amount. Because the guardian’s work preceded the filing of this Order,

leaving her without notice that the CJA maximum case compensation amounts would

apply, the Court has considered all the time billed.

       Nevertheless, the Court notes that there are entries in the billing record for

proceedings unrelated to the above-captioned case. In its appointment Order, the Court

directed the guardian ad litem to, inter alia, “protect the best interests of the child [and] to

attend all depositions, hearings, and trial proceedings in which the child participates.” It

would be imprudent for the Court to construe its appointment Order broadly and award

fees for unrelated or tangentially related tasks. These tasks are reflected in the time entries

for 10/12/2018 (2.20), 10/19/2018 (3.20), 11/09/2018 (.80), 11/12/2018 (.20), 11/13/2018

(.60), 12/03/2018 (3.30), 12/04/2018 (4.30), 2/22/2019 (1.10), 3/18/2019 (1.10),

04/02/2019 (2.30). The request for compensation in connection with these entries is

DENIED.

       The Motion is therefore GRANTED IN PART in the amount of $13,012.80 for

LeAnne Burnett’s work as guardian ad litem through December 30, 2019. Any future

requests for compensation must strictly comply with the scope of the appointment Order,

and include fees directly related to the proceedings in this matter in which the child

participates.



                                               3
IT IS SO ORDERED this 14th day of February, 2020.




                                 4
